DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 (and dependent claims 7-8) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation “the first conductive features” in line 2.  However, “the first conductive features” lacks antecedent basis.  Thus, it is not clear as to the layer the applicant is referring to as containing "the first conductive features”.  For the purposes of examination, examiner will interpret “the first conductive features” as referring to the first contact feature.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negate(508 of Yang)d by the manner in which the invention was made.

Claims 1-5 & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang(USPATENT: 9461245, hereinafter Yang) in view of Banno (USPGPUB DOCUMENT: 2017/0162784, hereinafter Banno).

Re claim 1 Yang discloses in Fig 4-16 a method of making a memory cell, comprising: forming a trench(109 of Yang) over a dielectric layer(518 of Yang); forming a first contact feature(402b/d)[col 6, lines 5-20 of Yang] in the trench(109 of Yang); forming a first barrier layer(402a)[col 6, lines 5-20 of Yang] that completely surrounds the first contact feature(402b/d)[col 6, lines 5-20 of Yang]; forming a resistive material layer(112)[col 6, lines 20-65 of Yang] over the first contact feature(402b/d)[col 6, lines 5-20 of Yang]; forming a second contact feature(524/526)[col 6, lines 20-68 of Yang] over the resistive material layer(112)[col 6, lines 20-65 of Yang]; 

Yang does not specifically teach forming a second barrier layer that completely surrounds the second contact feature.

Banno discloses in Fig 8 forming a second barrier layer (420a/421)[0148 of Banno] that completely surrounds the second contact feature (418)[0179].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Banno to the teachings of Yang in order to provide a variable resistance element and a semiconductor device that are suited for miniaturization [0023, Banno]


Re claim 2 Yang and Banno disclose the method of claim 1, wherein the first barrier layer(402a)[col 6, lines 5-20 of Yang] comprises a first portion(bottom portion of 402a of Yang)
disposed in the dielectric layer(518 of Yang) and extending along a lower boundary and sidewalls of
the first contact feature(402b/d)[col 6, lines 5-20 of Yang], and a second portion(402d of Yang) disposed above the dielectric layer(518 of Yang) and extending along an upper boundary of the first contact feature(402b/d)[col 6, lines 5-20 of Yang].


layer is formed over the substrate(501)[col 6, lines 20-65 of Yang].

Re claim 4 Yang and Banno disclose the method of claim 3, further comprising forming a contact plug(516/106)[col 5, lines 5-15col 6, lines 20-68 of Yang) extending
from a top surface of the dielectric layer(518 of Yang) to a top surface of the substrate(501)[col 6, lines 20-65 of Yang], wherein the contact plug(516/106)[col 5, lines 5-15col 6, lines 20-68 of Yang) is coupled to at least one of source/drain feature(504d/s)[col 6, lines 20-68 of Yang]s.

Re claim 5 Yang and Banno disclose the method of claim 1, wherein forming the first contact feature(402b/d)[col 6, lines 5-20 of Yang] comprises: filling the trench(109 of Yang) with a metal material[col 3, lines 65 to col4, lines 5 of Yang]; and polishing excessive metal material until an upper boundary of the first contact
feature is exposed[col 8, lines 1-5].




providing a substrate(501)[col 6, lines 20-65 of Yang];
forming a source/drain feature(504d/s)[col 6, lines 20-68 of Yang] of a transistor in the substrate(501)[col 6, lines 20-65 of Yang];
forming a first dielectric layer(518 of Yang) over the substrate(501)[col 6, lines 20-65 of Yang];
forming a gate(508 of Yang) of the transistor in the first dielectric layer(518 of Yang);
forming a second dielectric layer(522 of Yang) over the first dielectric layer(518 of Yang);
forming a first contact feature(402b/d)[col 6, lines 5-20 of Yang] in the second dielectric layer(302a/b of Yang);
forming a first barrier layer(402a)[col 6, lines 5-20 of Yang] that completely surrounds the first contact feature(402b/d)[col 6, lines 5-20 of Yang];
forming a resistive material layer(112)[col 6, lines 20-65 of Yang] disposed above the first contact feature(402b/d)[col 6, lines 5-20 of Yang];
forming a second contact feature(524/526)[col 6, lines 20-68 of Yang] disposed above the resistive material layer(112)[col 6, lines 20-65 of Yang];
and  forming a conductive plug(516/106)[col 5, lines 5-15col 6, lines 20-68 of Yang) within the first dielectric layer(518 of Yang), wherein the conductive plug(516/106)[col 5, lines 5-15col 6, lines 20-68 of Yang) electrically couples the first contact feature(402b/d)[col 6, lines 5-20 of Yang] to the source/drain feature(504d/s)[col 6, lines 20-68 of Yang].

Yang does not specifically teach forming a second barrier layer that completely surrounds the second contact feature(402b/524)[col 6, lines 20-68 of Yang]; and :

Banno discloses in Fig 8 forming a second barrier layer(420a/421)[0148 of Banno] that completely surrounds the second contact feature (418)[0179];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Banno to the teachings of Yang in order to provide a variable resistance element and a semiconductor device that are suited for miniaturization [0023, Banno]


Re claim 10 Yang and Banno disclose the method of claim 9, wherein the resistive material layer(112)[col 6, lines 20-65 of Yang] presents a variable resistance value [col3, lines 15-35 of Yang].

Re claim 11 Yang and Banno disclose the method of claim 9, wherein at least one of the first and second contact feature(402b/524)[col 6, lines 20-68 of Yang]s is partially embedded in a low-k dielectric[col6, lines 30-40 of Yang] layer.

Re claim 12 Yang and Banno disclose the method of claim 11, wherein the first barrier layer(402a)[col 6, lines 5-20 of Yang] comprises a first portion(bottom portion of 402a of 

Re claim 13 Yang and Banno disclose the method of claim 12, wherein the first portion(bottom portion of 402a of Yang) of the first barrier layer(402a)[col 6, lines 5-20 of Yang] extends along a top boundary, a lower boundary and sidewalls of the first contact feature(402b/d)[col 6, lines 5-20 of Yang].

Re claim 14 Yang and Banno disclose the method of claim 11, wherein the first barrier layer(402a)[col 6, lines 5-20 of Yang] comprises a second portion(402d of Yang) disposed above the low-k dielectric[col6, lines 30-40 of Yang] layer.

Re claim 15 Yang and Banno disclose the method of claim 14, wherein the second portion(402d of Yang) of the first barrier layer(402a)[col 6, lines 5-20 of Yang] is formed as a thin film (see Fig 5) that fully overlays an upper boundary of the first contact feature(402b/d)[col 6, lines 5-20 of Yang].

Re claim 16 Yang discloses in Fig 4-16 a method of manufacturing a memory cell, the method comprising:
providing a substrate(501)[col 6, lines 20-65 of Yang];
forming a source/drain feature(504d/s)[col 6, lines 20-68 of Yang] of a transistor in the substrate(501)[col 6, lines 20-65 of Yang];

forming a first contact feature(402b/d)[col 6, lines 5-20 of Yang] at least partially embedded in the first dielectric layer(518/302a/b of Yang);
forming a first barrier layer(402a)[col 6, lines 5-20 of Yang] that completely surrounds the first contact feature(402b/d)[col 6, lines 5-20 of Yang], the first barrier layer(402a)[col 6, lines 5-20 of Yang] comprising a first portion(402a of Yang) disposed between the first contact feature(402b/d)[col 6, lines 5-20 of Yang] and the first dielectric layer(518/302a/b of Yang), and a second portion(402d of Yang) disposed above the first dielectric layer(518/302a/b of Yang); .
forming a resistive material layer(112)[col 6, lines 20-65 of Yang] disposed above the first contact feature(402b/d)[col 6, lines 5-20 of Yang], the resistive material layer(112)[col 6, lines 20-65 of Yang] coupled to the first contact feature(402b/d)[col 6, lines 5-20 of Yang] through the second portion(402d of Yang) of the barrier layer;
forming a second contact feature(524/526)[col 6, lines 20-68 of Yang] embedded in a second dielectric layer(522 of Yang) above the first dielectric layer(518/302a/b of Yang); 
and
forming a conductive plug(516/106)[col 5, lines 5-15col 6, lines 20-68 of Yang) in the first dielectric layer(518/302a/b of Yang), the conductive plug(516/106)[col 5, lines 5-15col 6, lines 20-68 of Yang) electrically coupling the first contact feature(402b/d)[col 6, lines 5-20 of Yang] to the source/drain feature(504d/s)[col 6, lines 20-68 of Yang].




Banno discloses in Fig 8 forming a second barrier layer(420a/421)[0148 of Banno] that completely surrounds the second contact feature (418)[0179];

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Banno to the teachings of Yang in order to provide a variable resistance element and a semiconductor device that are suited for miniaturization [0023, Banno]



Re claim 17 Yang and Banno disclose the method of claim 16, wherein the resistive material layer(112)[col 6, lines 20-65 of Yang] presents a variable resistance value [col3, lines 15-35 of Yang].

Re claim 18 Yang and Banno disclose the method of claim 16, wherein the first and second dielectric layer(302a/b of Yang)s are each formed of a low-k dielectric[col6, lines 30-40 of Yang] material.

Re claim 19 Yang and Banno disclose the method of claim 16, wherein the first portion(bottom portion of 402a of Yang) of the first barrier layer(402a)[col 6, lines 5-20 

Re claim 20 Yang and Banno disclose the method of claim 16, the second portion(402d of Yang) of the first barrier layer(402a)[col 6, lines 5-20 of Yang] fully overlays an upper boundary of the first contact feature(402b/d)[col 6, lines 5-20 of Yang].


Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Yang(USPATENT: 9461245, hereinafter Yang) in view of Banno (USPGPUB DOCUMENT: 2017/0162784, hereinafter Banno).

Re claim 1 Yang discloses in Fig 4-16 a method of making a memory cell, comprising: forming a trench(109 of Yang) over a dielectric layer(518 of Yang); forming a first contact feature(402b)[col 6, lines 5-20 of Yang] in the trench(109 of Yang); forming a first barrier layer(402a)[col 6, lines 5-20 of Yang] that completely surrounds the first contact feature(402b)[col 6, lines 5-20 of Yang] (402b is completely circled by 402a and may therefore be interpreted as surrounds); forming a resistive material layer(112)[col 6, lines 20-65 of Yang] over the first contact feature(402b)[col 6, lines 5-20 of Yang]; forming a second contact feature(524/526)[col 6, lines 20-68 of Yang] over the resistive material layer(112)[col 6, lines 20-65 of Yang]; 



Banno discloses in Fig 8 forming a second barrier layer (420a/421)[0148 of Banno] that completely surrounds the second contact feature (418)[0179] .

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Banno to the teachings of Yang in order to provide a variable resistance element and a semiconductor device that are suited for miniaturization [0023, Banno]

Re claim 6 Yang and Banno disclose (insofar as best understood, see 112 above) the method of claim 1, further comprising forming a first capping material layer(402d)[col 6, lines 5-20 of Yang] over the first contact feature, wherein the resistive material layer(112)[col 6, lines 20-65 of Yang] is formed over the first capping material layer(402d)[col 6, lines 5-20 of Yang].

Re claim 7 Yang and Banno disclose the method of claim 6, further comprising forming a second capping material layer (202 of Yang)over the resistive material layer(112)[col 6, lines 20-65 of Yang].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819